Title: To Alexander Hamilton from William North, [12 November 1799]
From: North, William
To: Hamilton, Alexander


[Duanesburg, New York, November 12, 1799]
You were right, My dear General, in saying that a Soldier should have no Other wife than the service; & I will add, that he should have neither children nor landed property, nor be a guardian, nor a director of a turnpike road, nor plaintiff, nor defendant against a rascal who every day brings fresh actions, for seven years together. Either of these things forms an impediment sufficient to make one loose sight of the point of view, but when they are combined they so twist & turn a man head & heels, that it is almost impossible for him to get forward in any line whatever; to suppose that he can, in the new French method, look straight forward & keep his alignement, is nonsense. In truth, was it not for the point of honor, which like a will o’ the wisp intices’s him to the front, & the prick of ambition which goads him in his rear, he never would advance at all.
Fortunately, I have cleared my way of every thing but my Wife & Children, with whom, as it would be unsoldierly to abandon them, I hope to be in New York by the 25th of this month, & when there, I shall do whatever Heaven & Your Honour may think best for the service of our dear Country, without further let, or hinderance.
Please to Offer my respects to Mrs Hamilton, & believe me to be Dr General,   Your Obt Hbl Servt

W North
Duanesburgh 12th Nov1799

